Carter, J.
While the facts in this case are not precisely the same as the facts in the case of Cline v. Tampa Water Works Company et al., decided this day, the point of practice involved is exactly the same, and for the reasons *459stated in that opinion the court below erred in sustaining the seventh ground of the demurrer to the amended declaration.
The judgment is, therefore, reversed and the cause remanded for further proceedings.
(Justices Hocker and Maxwell, being disqualified, took no part in the decision of this case.)